Exhibit 10.10
AMENDMENT TO NONSTATUTORY STOCK OPTION AWARD
AND NONSTATUTORY SUPPLEMENTAL
STOCK OPTION AGREEMENTS
This AMENDMENT TO NONSTATUTORY STOCK OPTION AWARD AND NONSTATUTORY STOCK OPTION
AGREEMENTS (this “Amendment”) is made by and between SANUWAVE, Inc., a Delaware
corporation (the “Company”), and Barry J. Jenkins (the “Optionholder”).
WHEREAS, the parties entered into that certain Employment Agreement, dated
April 10, 2006, pursuant to which the Optionholder was granted nonstatutory
stock options and supplemental nonstatutory stock options under Section 5 of the
Employment Agreement;
WHEREAS, the parties entered into a Nonstatutory Stock Option Award on
October 24, 2006, pursuant to which the Optionholder was granted nonstatutory
stock options (“Nonstatutory Stock Options”) to purchase whole shares of
3,057.75 shares of the Company’s common stock; and
WHEREAS, the Optionholder was granted additional Nonstatutory Stock Options to
purchase whole shares of 6,739.05 shares of the Company’s common stock in 2008;
and
WHEREAS, the parties entered into certain Nonstatutory Stock Option Agreements,
dated October 24, 2006, describing the Supplemental Options, pursuant to which
the Optionholder was granted nonstatutory stock options to purchase all or any
part of (a) 294 shares of the Company’s common stock (“Supplemental Option 1”),
(b) 294 shares of the Company’s common stock (“Supplemental Option 2”), and
(c) 441 shares of the Company’s common stock (“Supplemental Option 3”),
(collectively, the “Supplemental Options”); and
WHEREAS, in 2008, the Optionholder was granted additional Supplemental Options
to purchase all or part of (a) 484.82 shares of the Company’s common stock under
Supplemental Option 1, (b) 484.82 shares of the Company’s common stock under
Supplemental Option 2, and (c) 727.22 shares of the Company’s common stock under
Supplemental Option 3; and
WHEREAS, the Company has approved the grant of additional nonstatutory stock
options to reflect changes to the number of the Company’s outstanding shares
since the date of the initial stock option grants, and to change the vesting and
exercise price of certain options underlying the shares of the Company’s common
stock;
NOW THEREFORE, the parties hereby agree to amend the Nonstatutory Stock Options
and the Supplemental Options as follows, effective as of the date of this
Amendment:

  1.  
The Company hereby grants additional Nonstatutory Stock Options under the
Nonstatutory Stock Option Award to reflect changes to the number of the
Company’s outstanding shares since the date of the initial stock option grants.
Accordingly, the Optionholder is granted an additional nonstatutory stock option
to purchase whole shares of 603.50 shares of the Company’s common stock for a
total option to purchase whole shares of 10,400.30 shares of the Company’s
common stock.

 

 



--------------------------------------------------------------------------------



 



  2.  
The Company hereby grants additional nonstatutory stock options under the
Supplemental Options to reflect changes to the number of the Company’s
outstanding shares since the date of the initial stock option grants.
Accordingly, the Optionholder is granted additional supplemental nonstatutory
stock options to purchase whole shares of (a) 237.10 shares of the Company’s
common stock under Supplemental Option 1, (b) 237.10 shares of the Company’s
common stock under Supplemental Option 2, and (c) 355.60 shares of the Company’s
common stock under Supplemental Option 3.
    3.  
Sections 3 and 5 of Supplemental Option 1 are hereby amended to reflect the
following: Supplemental Option 1 will have an exercise price of $100 per Share.
Supplemental Option 1 will vest and become exercisable as to 100 percent (100%)
of the total number of Shares subject to Supplemental Option 1 on the earlier of
(i) April 10, 2012, and (ii) the date that the Company or its shareholders
(A) enters into a transaction with any person or entity (including an issuance
of options or the sale of equity interests in or assets of the Company) that
establishes a value for the Company on a per share basis equal to at least $300
per Share or (B) receives a valuation from the Company’s usual financial
advisor, or from another financial firm retained by the Company for the purpose
of obtaining such valuation, that establishes a value for the Company on a per
share basis equal to at least $300 per Share. Notwithstanding the above, if the
Common Stock of the Company is or becomes listed on a national security
exchange, Supplemental Option 1 will vest and become exercisable as to
100 percent (100%) of the total number of Shares subject to Supplemental Option
1 if the future closing price is equal to or exceeds 3.0 times the closing price
of the Company’s Common Stock as of the first date that such Common Stock is
listed and traded on that exchange. Exercise price for the Supplemental Option 1
will be the closing price of the Company’s Common Stock as of the first date
that such Common Stock is listed and traded on that exchange.
    4.  
Sections 3 and 5 of Supplemental Option 2 are hereby amended to reflect the
following: Supplemental Option 2 will have an exercise price of $100 per Share.
Supplemental Option 2 will vest and become exercisable as to 100 percent (100%)
of the total number of Shares subject to Supplemental Option 2 on the earlier of
(i) April 10, 2012, and (ii) the date that the Company or its shareholders
(A) enters into a transaction with any person or entity (including an issuance
of options or the sale of equity interests in or assets of the Company) that
establishes a value for the Company on a per share basis equal to at least $600
per Share or (B) receives a valuation from the Company’s usual financial
advisor, or from another financial firm retained by the Company for the purpose
of obtaining such valuation, that establishes a value for the Company on a per
share basis equal to at least $600 per Share. Notwithstanding the above, if the
Common Stock of the Company is or becomes listed on a national security
exchange, Supplemental Option 2 will vest and become exercisable as to
100 percent (100%) of the total number of Shares subject to Supplemental Option
2 if the future closing price is equal to or exceeds 6.0 times the closing price
of the Company’s Common Stock as of the first date that such Common Stock is
listed and traded on that exchange. Exercise price for the Supplemental Option 2
will be the closing price of the Company’s Common Stock as of the first date
that such Common Stock is listed and traded on that exchange.

 

 



--------------------------------------------------------------------------------



 



  5.  
Sections 3 and 5 of Supplemental Option 3 are hereby amended to reflect the
following: Supplemental Option 3 will have an exercise price of $100 per Share.
Supplemental Option 3 will vest and become exercisable as to 100 percent (100%)
of the total number of Shares subject to Supplemental Option 3 on the earlier of
(i) April 10, 2012, and (ii) the date that the Company or its shareholders
(A) enters into a transaction with any person or entity (including an issuance
of options or the sale of equity interests in or assets of the Company) that
establishes a value for the Company on a per share basis equal to at least $900
per Share or (B) receives a valuation from the Company’s usual financial
advisor, or from another financial firm retained by the Company for the purpose
of obtaining such valuation, that establishes a value for the Company on a per
share basis equal to at least $900 per Share. Notwithstanding the above, if the
Common Stock of the Company is or becomes listed on a national security
exchange, Supplemental Option 3 will vest and become exercisable as to
100 percent (100%) of the total number of Shares subject to Supplemental Option
3 if the future closing price is equal to or exceeds 9.0 times the closing price
of the Company’s Common Stock as of the first date that such Common Stock is
listed and traded on that exchange. Exercise price for the Supplemental Option 3
will be the closing price of the Company’s Common Stock as of the first date
that such Common Stock is listed and traded on that exchange.
    6.  
Notwithstanding the foregoing, the options granted under this Amendment shall be
cancelled and all rights to such options for shares of common stock and the
changes in vesting and exercise price shall be forfeited in their entirety if
the Company does not engage in a share exchange or reverse merger with a public
shell company on or before October 31, 2009.

 

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
14th day of September, 2009.

                      SANUWAVE, Inc.       OPTIONHOLDER    
 
                   
By:
                                     
 
  Name:           Barry J. Jenkins    
 
     
 
           
 
  Title:                
 
     
 
           

 

 



--------------------------------------------------------------------------------



 



AMENDMENT TO NONSTATUTORY STOCK OPTION AWARD
AND NONSTATUTORY SUPPLEMENTAL
STOCK OPTION AGREEMENTS
SCHEDULE A

         
Date Option granted:
  October 24, 2006
Date Option expires:
  October 24, 2016
 
       
Options:
       
Original Number of shares granted
  3,057.75 shares
Additional Number of shares granted in 2008
  6,739.05 shares
Additional Number of shares granted under this Amendment:
  603.50 shares
 
       
Supplemental Option 1:
       
Original Number of shares granted
  294.00 shares
Additional Number of shares granted in 2008
  484.82 shares
Additional Number of shares granted under this Amendment:
  237.10 shares
 
       
Supplemental Option 2:
       
Original Number of shares granted
  294.00 shares
Additional Number of shares granted in 2008
  484.82 shares
Additional Number of shares granted under this Amendment:
  237.10 shares
 
       
Supplemental Option 3:
       
Original Number of shares granted
  441.00 shares
Additional Number of shares granted in 2008
  727.22 shares
Additional Number of shares granted under this Amendment:
  355.60 shares  
Exercise Price of Option (per Share):
    $ 100.00  

 

 



--------------------------------------------------------------------------------



 



              Total Number of Shares         in Installment     Date Installment
  (including original grant, 2008 grant,   Incentive or First Exercisable   and
Options Granted Under This Amendment)   Nonstatutory Option
 
       
Vested*
  7,800.22 shares of Nonstatutory Options   Nonstatutory Stock
 
  761.94 shares of Supplemental Option 1   Nonstatutory Stock
 
  761.94 shares of Supplemental Option 2   Nonstatutory Stock
 
  1,142.86 shares of Supplemental Option 3   Nonstatutory Stock
 
       
April 10, 2010*
  2,600.08 shares of Nonstatutory Options   Nonstatutory Stock
 
  253.98 shares of Supplemental Option 1   Nonstatutory Stock
 
  253.98 shares of Supplemental Option 2   Nonstatutory Stock
 
  380.96 shares of Supplemental Option 3   Nonstatutory Stock

      *  
All Supplemental Options are subject to additional vesting and exercise
requirements as described in each individual stock option agreement.

 

 